TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00123-CV



                                   Blayne Williams, Appellant

                                                  v.

                                     City of Austin, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
         NO. D-1-GN-12-003127, HONORABLE TIM SULAK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Blayne Williams’s brief was due on April 25, 2014, but this Court granted

Williams’s motion to extend time to file brief until June 24, 2014. On July 1, 2014, the Clerk of this

Court sent notice to Williams that appellant’s brief was due on June 24, 2014, and that it was

overdue. The Clerk requested a response by July 11, 2014, and notified Williams that the appeal

would be dismissed for want of prosecution if Williams did not respond to this Court by that date.

Williams has not filed his brief or otherwise responded. Accordingly, we dismiss the appeal for want

of prosecution. See Tex. R. App. P. 42.3(b), (c).
                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Prosecution

Filed: August 7, 2014




                                              2